--------------------------------------------------------------------------------

Enertopia Corporation
950-1130 West Pender Street
British Columbia, Canada V6E 4A4

CONFIDENTIAL

March 4, 2016

xxxxxxx
xxxxxxxxx
xxxxxxxxx
xxxxxxxx

Attention: XXXXX

Dear: XXXX

Re: Letter of Intent

This Letter of Intent ("LOI") dated March 4, 2016, supersedes Letter of Intent
dated February 29, 2016, shall set forth the basic terms and understanding of
the recent discussions between Enertopia Corporation and/or its wholly-owned
subsidiary ("Enertopia" or the “Purchaser”) and XXXXX ("XXX" or the “Seller”)
(collectively, the "Parties") with regard to the acquisition (the "Acquisition")
by Enertopia of a 100% interest in the business of XXX being all assets
pertaining to the business of producing, manufacturing, importing/exporting,
testing, researching and developing, intellectual property, inventory, all
equipment, permits, files and records containing technical support and all other
information and contents pertaining to the operation of the business of XXX’s
vitamin/nutritional supplement products listed in Schedule A hereto (the
"Business"). The parties intend this LOI to be binding and enforceable, and that
it will insure the benefit of the parties and their respective successors and
assigns.

  1.

Purchased Assets. At the closing, the Purchaser will purchase substantially all
of the assets associated with the Business, including all inventories, all
intellectual property, all accounts and notes receivable, all contracts and
agreements, all equipment, all legally assignable government permits, and
certain documents, files and records containing technical support and other
information pertaining to the operation of the Business.

        2.

Assumed Liabilities. The Purchaser will assume as of the closing date only those
liabilities and obligations (i) arising in connection with the operation of the
Business by the Purchaser after the closing date of the Acquisition, and (ii)
arising after the closing date in connection with the performance by the
Purchaser of the contracts and agreements associated with the Business. For
greater certainty the Purchaser will not assume any liabilities of the Business
incurred prior to the closing of the Acquisition. For further clarity, the
Seller will bear no responsibility whatsoever after the closing date of the
Acquisition for the future operation of the Business by the Purchaser or future
success or financial results or liabilities for that matter, where the Purchaser
is buying the Business entirely as it is and assumes total control of its
operations.

        3.

Financials. The Seller will assume the responsibility for providing financials
for the Purchaser with the necessary due diligence needed under the Definitive
Purchase Agreement (as hereinafter defined) and in order to satisfy the
Purchaser’s regulatory obligations in regards to the acquisition of the
Business. Such financial statements may be required to be audited or reviewed
pursuant to applicable regulatory requirements. Purchaser will pay the fees on
the review of the financial statements.


--------------------------------------------------------------------------------


  4.

Marketing Plan. The Seller will assume the responsibility of providing its
detailed marketing plan on all operations relating to XXX.

        5.

Intellectual Property. The Seller will provide all documentation on all current
and in development and future development of XXX products.

        6.

Purchase Price. The purchase price will be for a total consideration of $350,000
(the "Purchase Price") payable as set forth in Section 7 below.

        7.

Acquisition Structure. In accordance with the terms of a Definitive Purchase
Agreement to be entered into between Purchaser and Seller (the "Definitive
Purchase Agreement"), Purchaser will acquire a 100% ownership interest and
operations in the Business (the "Ownership Interest") upon the signing of the
Definitive Purchase Agreement. The Purchase Price shall be payable as follows:


  a.

Purchaser will pay to Seller, on the date of closing of the Definitive Purchase
Agreement (the "Closing Date"), the amount of $300,000 in cash;

        b.

On or before six months after the closing of the Definitive Purchase Agreement
Purchaser shall make a cash payment of $25,000;

        c.

On or before the first anniversary of the closing of the Definitive Purchase
Agreement, Purchaser shall make a final cash payment for $25,000


  8.

Pre-Closing Covenants. The Parties will use their reasonable best efforts to
obtain all necessary third-party and government consents (including all
certificates, permits and approvals required in connection with the Sellers’
operation of the Business). The Seller will continue to operate the Business
consistent with past practice. The Parties agree to prepare, negotiate and
execute the Definitive Purchase Agreement which will reflect the terms set forth
in this letter agreement, and will contain customary representations and
warranties.

        9.

Warranties.


  a.

XXX warrants that it is a company duly incorporated and in good standing under
the laws of the State of Delaware.

        b.

XXX warrants that the Business possesses all requisite authorizations and
approvals to operate lawfully in the vitamin/nutritional supplement products
business sector.


  10.

Indemnification. The Seller represents and warrants to the Purchaser that it
will not incur any liability in connection with the consummation of the
acquisition of the Business to any third party with whom the Seller or its
agents have had discussions regarding the disposition of the Business, and the
Seller agrees to indemnify, defend and hold harmless the Purchaser, its
officers, directors, stockholders, lenders and affiliates from any claims by or
liabilities to such third parties, including any legal or other expenses
incurred in connection with the defense of such claims. The covenants contained
in this Section 10 will survive the termination of this LOI.


--------------------------------------------------------------------------------


  11.

Definitive Purchase Agreement. Acceptance of this LOI shall be followed by the
negotiation and acceptance of the Definitive Purchase Agreement which shall
incorporate the terms and conditions of this LOI and such other terms,
conditions, representations and warranties as are customary for transactions of
this nature or as may be reasonably requested by the Parties including
provisions relating to the transfer, sale or other disposition of an ownership
interest by a Party and governance and operation of the Business. This LOI does
not set forth all of the matters upon which agreement must be reached in order
for the proposed transaction to be consummated.

        12.

Transition Training. The Definitive Purchase Agreement will provide for the
implementation of transition training/handover period for up to ninety (90) days
for a certain consultant of XXX.

        13.

Non-compete Agreement. XXX agrees as a part of the Definitive Purchase
Agreement, the authorized partners will permanently restrict into infinity the
continued use of the private label vitamin supplement brands marketed by the
business and further restrict for two years the supplier of these private label
vitamin supplement branded products from providing any product to the Seller
and/or authorized partners.

        14.

Binding Nature. It is understood that the execution of this LOI will create
legal obligations and liabilities of the Parties.

        15.

Conditions to Obligation. The Purchaser and the Seller will be obligated to
consummate the acquisition of the Business unless the Purchaser has failed to
obtain, despite the parties' reasonable best efforts, all certificates, permits,
financing and approvals that are required in connection with Purchaser's
operation of the Business.

        16.

Conditions Precedent. Execution of the Definitive Purchase Agreement shall be
conditional upon:


  a.

Due Diligence. Completion of a satisfactory due diligence review by each of
Enertopia and XXX which due diligence review shall be completed or this
condition waived on or before execution of the Definitive Purchase Agreement;
and

        b.

Board Approval. Approval by the board of directors of Enertopia prior to
execution of the Definitive Purchase Agreement.


  17.

Exclusive Dealing. During the period commencing on the closing date, March 9,
2016, of this LOI until April 15, 2016 (the "Exclusivity Period"), the Seller
will not enter into any agreement, discussion, or negotiation with, or provide
information to, or solicit, encourage, entertain or consider any inquiries or
proposals from, any other corporation, fire or other person with respect to (a)
the possible disposition of a material portion of the Business, or (b) any
business combination involving the Business, whether by way of merger,
consolidation, share exchange or other transaction. Exclusivity period may be
extended for an additional 15 days by the Purchaser pending financial review
completion.

        18.

Expenses. Each Party shall be responsible for such Party's own costs and charges
incurred with respect to the transactions contemplated herein including, without
limitation, all costs and charges incurred prior to the date of this LOI and all
legal and accounting fees and disbursements relating to preparing the Agreement
or otherwise relating to the Acquisition.


--------------------------------------------------------------------------------


  19.

Access to Information. Upon acceptance of this LOI and until the earlier of
completion of the Transaction or the Termination Date, each of Enertopia and XXX
will allow the other and their authorized representatives, including legal
counsel and consultants, full, free and unfettered access to all information,
books or records of such party including, but not limited to, all existing data
regarding the Business in the possession of XXX, for the purpose of the
transactions contemplated herein. Each of Enertopia and XXX agree that all
information and documents so obtained will be kept confidential and the contents
thereof will not be disclosed to any person without the prior written consent of
the other, all as further set out in Section 20 hereof, provided however, that
XXX acknowledges that Enertopia has certain disclosure obligations pursuant to
securities regulatory requirements and the policies of the Canadian Securities
Exchange.

        20.

Confidentiality.


  a.

Each of Enertopia and XXX acknowledge that each will be providing to the other
information that is non-public, confidential, and proprietary in nature (the
"Confidential Information"). Each of Enertopia and XXX (and their respective
affiliates, representative, agents and employees) will keep the Confidential
Information confidential and will not, except as otherwise provided below,
disclose such information or use such information for any purpose other than for
negotiation of the Definitive Agreement and the evaluation and consummation of
the Acquisition provided however that this provision shall not apply to
information that: (i) becomes generally available to the public absent any
breach of this provision; (ii) was available on a non-confidential basis to a
Party prior to its disclosure pursuant to this LOI; or (iii) becomes available
on a non-confidential basis from a third party who is not bound to keep such
information confidential.

        b.

Each Party hereto agrees that it will not make any public disclosure except in
the case of regulatory compliance due to the public reporting requirements for
the existence of this LOI or of any of its terms without first advising the
other party of the proposed disclosure, unless such disclosure is required by
applicable law or regulation, and in any event the Party contemplating
disclosure will inform the other Party of and obtain its consent to the form and
content of such disclosure, which consent shall not be unreasonably withheld or
delayed.

        c.

Each Party hereto agrees that immediately upon any discontinuance of activities
by either party such that the Transaction will not be consummated, each Party
will return to the other all Confidential Information.


  21.

Conduct of Business. During the period during which this LOI remains in effect,
XXX will conduct its business in a reasonable and prudent manner in accordance
with past practices, preserve its existing business organization and
relationships, preserve and protect its properties and conduct its business in
compliance with all applicable laws and regulations.

        22.

Termination. In the event that this LOI is not superseded by the Agreement on or
before April 15, 2016, or such other date the Parties may agree to, the terms of
this LOI will be of no further force or effect except for Section 18 and 20.


--------------------------------------------------------------------------------


  23.

Governing Law. This LOI shall be construed in all respects under and be subject
to the laws of the State of Nevada and the laws of the United States applicable
therein which are applicable to agreements entered into and performed within the
state of Nevada.

        24.

Execution. This LOI may be executed in one or more counterparts and a facsimile
or PDF counterpart of this LOI bearing the signature of a Party hereto shall be
effective for all purposes and binding on each Party hereto.

If you are in agreement with the foregoing, please confirm that this letter
accurately sets forth your understanding of the terms of the proposed
Acquisition and the other matters set forth herein, by signing a copy of this
letter below and returning it to us prior to 5:00 p.m. (Pacific Standard Time)
on March 9, 2016 failing which this letter will be null and void.

Yours very truly,

ENERTOPIA CORPORATION

Per:   Authorized Signatory

THIS LETTER OF INTENT is hereby accepted on the terms and conditions set forth
herein this 9th day of March, 2016:

XXXXX

Per:   Authorized Signatory     Per:   Authorized Signatory


--------------------------------------------------------------------------------

Schedule A

All assets pertaining to XXXXX plus any other products under development,
including but not limited to the following:

INVENTORY
All XXXXX inventory

FURNITURE/FIXTURES & EQUIPMENT
Website

Domains
Need complete list

PRODUCTS
Includes all current products listed plus all products under development
itemized under the Definitive
Purchase Agreement.

INTELLECTUAL PROPERTY
Need complete list of trademarks if any
Patent applications if any
Formulations
Marketing plan if any
Trademarks & design if any
Domains + Social Media Properties
Proprietary Software if any

Existing customers + emails
-All current XXXXX customers
-All emails in database (existing customers + prospects) if any

--------------------------------------------------------------------------------